Citation Nr: 9928927	
Decision Date: 10/06/99    Archive Date: 10/15/99

DOCKET NO.  93-00 722	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.  

2.  Entitlement to service connection for cervical 
radiculopathy.  

3.  Entitlement to restoration of a 40 percent disability 
evaluation, and for an increased evaluation, for residuals of 
a rotator cuff tear of the left (minor) shoulder, currently 
evaluated as 20 percent disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
June 1971 to June 1975.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1990 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which proposed reduction of the veteran's 
left shoulder disorder from 40 percent disabling to 20 
percent disabling under the provisions of 38 C.F.R. 
§ 3.105(e).  In February 1991, a personal hearing was 
conducted at the RO before a hearing officer; his April 1991 
decision was adverse to the veteran's claim that his left 
shoulder disorder had not improved.  In April 1991, the RO 
formally reduced the left shoulder disability evaluation from 
40 percent disabling to 20 percent disabling with an 
effective date of July 1, 1991.  

In June 1991, the veteran requested to reopen his claim for 
service connection for a low back disorder.  In August 1991, 
the RO denied his request to reopen the claim for service 
connection for a low back disorder on the basis that new and 
material evidence sufficient to reopen the claim had not been 
submitted, and also denied an evaluation in excess of 20 
percent for the veteran's left shoulder disorder.  The 
veteran timely appealed that adverse determination.  

In February 1992, the veteran testified before a hearing 
officer at the Newark, New Jersey, RO.  In October 1992, the 
hearing officer determined that new and material evidence 
sufficient to reopen the claim for service connection for a 
low back disorder had been submitted, but continued the 
denial of restoration of a 40 percent evaluation for the 
service-connected residuals of left shoulder rotator cuff 
tear.  In an October 1992 rating action, the RO continued the 
20 percent evaluation for the left shoulder disorder; the 
claim for service connection for a low back disability was 
denied following de novo review.  The veteran continued his 
appeal.  

In April 1993, the veteran testified at a personal hearing in 
Washington, D.C., before a Member of the Board.  In January 
1994, the Board remanded the case to the RO for further 
development.  

In October 1995, the veteran amended his claim to include 
service connection for cervical radiculopathy.  The RO, in a 
rating decision dated in April 1996, denied the claim and the 
veteran appealed.  

In October 1996, the veteran again testified before a hearing 
officer at a personal hearing that was held at the RO in 
Newark, New Jersey.  In October 1998, he testified at a 
personal hearing held at the same RO before another Member of 
the Board.  Following the hearing, he submitted additional 
evidence, along with a signed waiver of RO jurisdiction of 
that evidence.  See 38 C.F.R. § 20.1304 (1998).  

The veteran's April 1993 and October 1998 personal hearings 
were held before two different Members of the Board.  The law 
requires that the Board member who conducts a hearing on 
appeal must participate in any decision made on that appeal.  
See 38 U.S.C.A. § 7102 (West 1991); 38 C.F.R. § 20.707 
(1998).  As such, this is a panel decision by the two Board 
members who conducted the above-mentioned decisions.  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
determination of the appellant's appeal has been obtained by 
the RO.  

2.  In October 1975, the RO denied service connection for a 
low back disorder; although notified of the denial the same 
month, the veteran did not file an appeal. 

2.  Since the filing of a claim to reopen in June 1991, 
evidence has been associated with the file showing competent 
medical evidence of a nexus between a currently shown low 
back disorder and an in-service injury.  

3.  There is competent medical evidence of a nexus between 
currently shown cervical radiculopathy and an in-service 
injury.  

4.  In September 1983, the RO increased the disability 
evaluation for left shoulder rotator cuff tear from 20 to 40 
percent, effective from May 1983; the assigned rating was 
based on complaints of pain, and intermittent immobility of 
the left shoulder and medical evidence revealing limitation 
of motion of the left shoulder with pain on motion.  

5.  Reports of outpatient treatment from late 1983 to late 
1987 and VA examination reports for December 1984 and 
November 1986 do not reflect treatment or findings pertaining 
to left rotator cuff tear; VA examination report of October 
1987 revealed range of motion of the left shoulder to 85 
degrees, with loss of control at 60 degrees; VA examination 
report of July 1990 revealed range of motion was flexion to 
90 degrees, abduction to 90 degrees, internal and external 
rotation to 0 degrees, and adduction to 20 degrees, with 
marked pain throughout the range of motion studies, no muscle 
atrophy, and normal X-ray findings; and private examination 
of May 1991 revealed forward flexion to 90 degrees, abduction 
to 80 degrees, interior rotation to 10 degrees, external 
rotation to 50 degrees, and slight degrease in hand grasp to 
4/5.  

6.  In November 1990, the RO proposed reducing the veteran's 
residuals of left shoulder rotator cuff tear from 40 percent 
to 20 percent; in November 1990, the veteran was notified of 
this determination and given 60 days in which to submit 
additional evidence.  

7.  In February 1991, the veteran testified at a personal 
hearing held at the RO; in April 1991, the hearing officer 
confirmed the RO's proposal to reduce the disability 
evaluation; and by rating action of April 1991 (not less than 
60 days after the notice of the proposed reduction), the RO 
reduced the veteran's residuals of left shoulder rotator cuff 
tear evaluation, effective from July 1, 1991.  

8.  Medical evidence associated with the claims file both 
before and since the reduction indicates complaints of left 
shoulder pain and trouble lifting with findings of limitation 
of motion of the left shoulder with pain on motion, 
tenderness on palpation, mild supraspinatus and infraspinatus 
atrophy, and mild deltoid atrophy.  X-rays have consistently 
revealed no fracture.  


CONCLUSIONS OF LAW

1.  The RO's October 1975 denial of service connection for a 
low back disorder is final.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. §§ 3.104, 20.203, 20.1103 (1998).

2.  With resolution of all reasonable doubt in the veteran's 
favor, a low back disorder was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307. 3.309 (1998).  

2.  Cervical radiculopathy was incurred during the veteran's 
active duty service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307. 3.309 (1998).  

3.  The criteria for a reduction in the evaluation of the 
veteran's residuals of left (minor) shoulder rotator cuff 
tear from 40 to 20 percent disabling, effective from July 1, 
1991, were met and the reduction was proper.  38 U.S.C.A. 
§ 5112(b)(6) (West 1991); 38 C.F.R. §§ 3.321(b)(1), 3.344, 
4.1-4.7, 4.10, 4.40, 4.41, 4.45, 4.71, 4.71a, Diagnostic Code 
5299-5201 (1998).  

4.  The criteria for a disability evaluation in excess of 20 
percent for residuals of left (minor) shoulder rotator cuff 
tear since July 1991 have not been met.  38 U.S.C.A. 
§§ 5107(a), 1151 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.344, 4.1-4.7, 4.10, 4.40, 4.41, 4.45, 4.71, 4.71a, 
Diagnostic Code 5299-5201 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that the veteran has met his initial burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that his claims for service 
connection are well grounded; that is, the claims are not 
implausible.  See Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Additionally, the Board is satisfied that the 
development requested in its January 1994 remand has been 
completed and there is no indication that there are 
additional pertinent records which have not been obtained.  
Accordingly, there is no further duty to assist the veteran 
in developing the claims, as mandated by 38 U.S.C.A. 
§ 5107(a).  

I.  Service Connection for Low Back and Cervical 
Radiculopathy

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303.  When a disease is first diagnosed 
after service, service connection may nevertheless be 
established by evidence demonstrating that the disease was in 
fact incurred during the veteran's service, or by evidence 
that a presumption period applied.  See 38 C.F.R. §§ 3.303, 
3.307, 3.309; Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

Initially the Board notes that service connection for a low 
back disorder previously was considered and denied in October 
1975.  The RO's apparent bases for the denial included the 
fact that no back disorder was shown at separation or on a 
recent VA examination.  Because, following notification of 
the RO's decision (also in October 1975) the veteran did not 
appeal the decision, it is final.  See 38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104, 20.203, 20.1103 (1998).  However, inasmuch 
as, in connection with the June 1991 claim to reopen (which 
led to the current appeal), evidence has been associated with 
the file demonstrating both a current decision and opinion as 
to nexus to service, the Board agrees with the RO that de 
novo consideration of the claim is now warranted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).

The veteran's service medical records reflect that he was 
seen for muscle strain in the low back in January 1972 and 
was diagnosed with acute low back pain.  In February 1972, he 
was see for low back pain, which he claimed he had had since 
playing basketball two weeks prior.  The pain was along the 
para lumbar muscles.  The medical impression was lumbago.  He 
was treated with heat, bed rest, and medication.  In March, 
June, and October 1972, he was seen for low back strain.  
The veteran fell off a military tractor in October 1973 and 
the trailer ran over his left arm.  When that happened, he 
was lying on his stomach, and the accident caused a forward 
inferior push of the humeral head.  There was no definite 
dislocation, but he did have severe pain and limited range of 
motion.  In February 1974, he was diagnosed with low back 
pain.  The report of his March 1975 separation physical 
examination reflects recurrent back pain with lumbosacral 
spasm, treated with oral medications and heat.  He had no 
complications and no sequela.  A service medical report dated 
June 2, 1975, notes a history of back injury in 1972, for 
which he was treated with a brace for 6-7 months; he 
continued to have back pain; and he was unable to perform any 
activities.  Examination of the back revealed some 
tenderness, no spasms, and there was full range of motion of 
the back.  Neurological examination was normal.  Spinal X-
rays revealed mild scoliosis and no other defect.  

Post-service, the veteran's VA examination report of August 
1975 notes that he was complaining of shoulder and low back 
pain.  Physical examination of the back revealed that it was 
normal.  There was no evidence of muscle spasm or any muscle 
guarding.  However, some tenderness was elicited on deep 
pressure on both sides of the midline of the back.  An X-ray 
taken of the back revealed no abnormality.  

In a December 1975 medical evaluation, the veteran's private 
treating physician, B. Staggers, M.D., notes that the 
veteran's back was very muscular, yet he still showed pain on 
forceful elevation.  It was his diagnosis that the veteran 
had a history of acute cervical and lumbosacral strain, 
secondary to trauma.  The veteran's January 1976 VA 
examination pertained only to the left shoulder.  

The veteran's VA outpatient treatment records for May and 
June 1976 show him complaining of low back pain.  The July to 
October 1979 treating records from Dr. Stagger's show that 
the veteran had injured his back at work in July 1979 and 
that he was being seen for lumbosacral strain.  The veteran's 
VA outpatient treatment records for May 1976 to May 1983 show 
treatment for complaints of low back pain in March 1981, 
after having run into another man in the park.  The veteran's 
VA examination report of May 1982 pertained to his left 
shoulder.  The veteran's workman's compensation medical 
report of July 1982 notes that he was electrocuted at work 
and sustained an acute back sprain.  A workman's compensation 
medical report for November 1982 shows that the veteran 
sustained an acute back sprain while unloading produce, and 
in May 1983, he injured his lower left side lifting heavy 
shelving.  In a letter dated in May 1983, the veteran's 
private treating physician, R. Elias, M.D., related that the 
veteran was under his care for severe sprain of the ligaments 
of the lumbosacral spine.  

The veteran's VA outpatient treatment reports for 1983 to 
1987, and his VA examination report of June 1983, reflect 
treatment for his right shoulder, upper respiratory 
infections, and left shoulder disability.  A CT scan of the 
veteran's lumbosacral spine taken in May 1986 revealed 
osteophyte formation at the L5-S1 level.  A CT scan taken in 
July 1988 showed the same findings.  

The veteran's October 1987 VA examination revealed 
lumbosacral strain.  The VA examinations of June 1988 and 
July 1990 pertained to the veteran's shoulders.  His VA 
outpatient treatment reports of March to October 1990 show 
treatment for skin disease.  

In February 1991, the veteran testified at a personal hearing 
that was held at the RO.  A transcript of that hearing is of 
record.  At the hearing, he related his current and past 
symptomatology pertaining to his service-connected left 
shoulder rotator cuff disability.  

In February 1991, the veteran's private treating physician, 
M. Wujciak, M.D., noted that he had examined and treated the 
veteran's left shoulder disability.  In May 1991, he reported 
treating the veteran for recurrent lumbosacral sprain.  A 
private MRI report of the veteran's low back revealed small 
disc herniation at L4-5 and disc bulging at L5-S1.  

In February 1992, the veteran testified at a personal hearing 
held at the RO.  At the hearing, he testified that he had 
difficult stooping, bending, and leaning over because of back 
pain.  He further testified that he could not sit in one 
position for long periods of time, do much walking, or do any 
running.  In addition, he noted that he had been wearing a 
back brace for the past twenty years.  

The veteran underwent VA examination in September 1992.  The 
diagnoses included probable degenerative disease of the 
cervical spine with a possible C5-6 nerve entrapment of the 
left side and chronic lumbosacral spine pain syndrome with no 
evidence of radiculopathy.  X-rays of the cervical spine 
revealed minimal degenerative disease.  No X-rays of the low 
back were taken.  

In April 1993, the veteran testified before a Member of the 
Board in Washington, D.C.  During the hearing, he stated that 
he initially injured his back on active duty while playing 
basketball when another player fell on top of him.  In 
January 1994, the Board remanded to case to the RO for 
further development, to include having the veteran undergo an 
examination and obtain an opinion on the nature and etiology 
of the veteran's shoulder and back disorders; specific 
questions were to be answered by the examiners.  

In April 1994, a VA physician reviewed the veteran's entire 
claims file and opined that he was reasonably certain the 
veteran's low back problems diagnosed in service had resolved 
by the time the veteran was separated from active duty 
service in June 1975, based on the service medical report 
dated June 2, 1975, noting that "No orthopedic disqualifying 
defects were noted."  He further opined that the veteran's 
current low back complaints may very well have been incurred 
after his service discharge, and that it was unlikely the 
veteran's in-service low back complaints and diagnoses in 
1972 were the direct cause of his current lumbosacral 
disorders.  The physician further stated that it was unlikely 
that the veteran's injury lead to a herniation/disc 
degeneration seen on a 1991 MRI (19 years later).  The 
examiner did not offer an opinion as to the etiology of 
cervical radiculopathy.  

In a statement dated in October 1995, Dr. Staggers related he 
had reviewed the veteran's medical records and found that the 
veteran's current lumbosacral degenerative disease findings 
are the same findings, symptomatology, as noted in service 
when the veteran was diagnosed with low back syndrome, which 
the physician characterized as a "catch all" diagnosis.  He 
offered that it was only after the MRI results were seen that 
the specifics were revealed.  It was Dr. Staggers's medical 
opinion that the degenerative joint disease shown in the 
veteran's low back is the same diagnosis and is associated 
with the same findings that were present when the veteran 
first had his accident in-service.  The physician also opined 
that the veteran's cervical radiculopathy is related to the 
same accident that occurred in service where the veteran 
sustained the left rotator cuff tear.  

The veteran underwent VA examinations for his service-
connected left shoulder disability in March and October 1998.  
In October 1998, he also testified at a personal hearing held 
at the RO before the undersigned Member of the Board.  During 
that hearing, he requested that his claims file be reviewed 
by an independent medical examiner to determine whether his 
current low back and cervical radiculopathy is etiologically 
related to his in-service injuries.  

In analyzing the veteran's case for entitlement to service 
connection for low back disability and cervical 
radiculopathy, the Board notes that the veteran was seen on 
numerous occasions while on active duty for complaints of low 
back strain.  Most of those occasions followed some sport-
related incident.  However, in October 1973, he fell off of a 
military tractor and the trailer ran over his left shoulder.  
As a result, he sustained his service-connected left rotator 
cuff tear.  In June 1975, shortly before his separation from 
active duty, medical evaluation revealed that he was 
experiencing chronic, intermittent back and shoulder pain.  

In August 1975, which is within two months after his 
separation from active duty service, the veteran underwent VA 
examination during which he complained of low back pain.  
Nonetheless, the examiner found no clinical objective 
orthopedic signs to account for the pain.  In December 1975, 
Dr. Staggers examined the veteran and found left shoulder, 
back and cervical strain, secondary to trauma.  

In April 1995, a VA physician reviewed the veteran's claims 
file and essentially opined that he was reasonably certain 
that the veteran's back complaints had resolved by the time 
he was separated from active duty service; that his current 
complaints may very well have been incurred after his 
separation from service; and that it was unlikely that the 
veteran's in-service back complaints would have led to 
herniated disc/degenerative disc disease, which was first 
seen 19 years after the veteran's separation from service.  
On the other hand, the veteran's long-time private treating 
physician (who had treated him within 2 months of his 
separation from active duty) also reviewed the veteran's 
medical records and opined in October 1995 that the veteran's 
current lumbosacral degenerative disease findings are the 
same as those findings made while the veteran was on active 
duty service.  It was only in 1991 when the results of the 
MRI were obtained that the specifics were made known.  It was 
also his medical opinion that the veteran's current cervical 
radiculopathy is related to the same accident that took place 
while the veteran was on active duty in which he sustained 
his service-connected left shoulder rotator cuff tear.  

The benefit of the doubt rule essentially is a unique 
standard of proof that is applicable to claims before the VA.  
In essence, the rule provides that, when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  Put 
another way, in determining whether a claimed benefit is 
warranted, the VA must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  

As regards the veteran's back disability, the Board finds 
that the record contains both a positive and a negative 
opinion on the question of the etiology of the veteran's back 
condition, both based upon examination of the veteran and 
review of the medical evidence.  As such, the Board finds 
that the medical evidence is in relative equipoise on the 
issue of the etiology of the veteran's back condition.  Id.  
Under these circumstances, and with resolution of all 
reasonable doubt in the veteran's favor, the Board finds that 
service connection for the veteran's low back disability is 
warranted.  

As regards the veteran's cervical radiculopathy, the Board 
notes that Dr. Staggers opined that the veteran's cervical 
radiculopathy is etiologically related to the in-service 
tractor-trailer accident, and there is no contrary opinion of 
record.  Indeed, the October 1995 VA examiner did not 
directly address this question of etiology of the cervical 
spine disability.  Under these  is the only opinion .  The 
Board therefore finds that the veteran's cervical 
radiculopathy was incurred during his active duty service.  

In light of the favorable resolution of both claims, an 
independent medical examination of the veteran to ascertain 
the etiology of his current low back and cervical 
radiculopathy is not necessary.  

II.  Disability Evaluations

A.  Background

In the veteran's case, his service medical records show that 
he sustained a left shoulder partial rotator cuff tear in 
October 1973.  The report of his March 1975 separation 
physical examination notes that he had a painful left 
shoulder.  His June 1975 service medical record notes a 
complaint of chronic intermittent shoulder pain.  Information 
on file indicates that the veteran is right-hand dominant.  

The veteran's post-service August 1975 VA examination 
revealed no clinical objective orthopedic signs of left 
shoulder rotator cuff injury.  His left shoulder was normal.  

In Dr. Staggers's December 1975 medical report, he diagnosed 
the veteran as having an old partial tear of the rotator 
cuff, secondary to trauma.  This diagnosis was based on 
examination of the veteran and results of an arthrogram.  

In March 1976, based on the results of the veteran's VA 
examination and Dr. Staggers's diagnosis, the RO granted 
service-connection for the residuals of a left shoulder 
rotator cuff tear, effective from the time of the veteran's 
separation from active duty.  A noncompensable evaluation was 
assigned the disability under 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  

In May 1982, the RO increased the disability evaluation for 
left shoulder rotator cuff tear to 20 percent disabling, 
effective from May 1981, based on the results of the 
veteran's May 1982 VA examination.  

In September 1983, the RO increased the disability evaluation 
for the rotator cuff tear to 40 percent, under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5299-5200 where the scapula and 
humerus move as one piece.  The evaluation was based on the 
veteran's VA outpatient treatment records and June 1983 VA 
examination results.  During that examination, he had 
complained that the pain in his left shoulder had become more 
severe and, at times, the shoulder would become completely 
immobile, causing him to lose time from work.  On 
examination, range of motion of the left shoulder was 0 
degrees in all planes, although the examiner noted that the 
veteran might have been overplaying.  The examiner further 
noted that the veteran was able to remove his shirt without 
any trouble.  

The veteran's VA outpatient treatment records, workman's 
compensation, and private medical reports from late 1983 to 
late 1987 show that he was seen for complaints of right 
shoulder and back pain.  The VA examinations he underwent in 
December 1984 and November 1986 were for his right shoulder; 
no findings were made pertaining to his left shoulder rotator 
cuff tear.  

The report of the veteran's VA examination of October 1987 
notes that he undressed and dressed with facility.  Range of 
motion of the left shoulder on passive abduction was to 85 
degrees, and having the veteran actively lower the extremity 
revealed that he lost control at 60 degrees.  An X-ray of the 
left shoulder revealed that it was within normal limits.  

In June 1988, the veteran underwent VA medical evaluation of 
his right shoulder.  No findings were made at that time 
pertaining to his left shoulder rotator cuff tear.  

In July 1990, the veteran underwent a routine VA examination 
to see if his left shoulder rotator cuff tear had improved.  
At the time, range of motion of his shoulders revealed 
flexion to 90 degrees, bilaterally; abduction to 90 degrees, 
bilaterally; internal and external rotation 0 degrees, 
bilaterally; and adduction to 20 degrees, bilaterally.  The 
veteran complained of marked pain throughout the range of 
motion studies.  The left shoulder revealed no muscle 
atrophy.  An August 1990 X-ray taken of the left shoulder 
revealed that it was normal.  

Based on the results of the July and August 1990 VA medical 
examination results and X-ray finding, the RO, in November 
1990, proposed reducing the veteran's rating for residuals of 
left shoulder rotator cuff tear from 40 percent to 20 percent 
disabling.  He was notified of the proposal by VA letter 
dated in November 1990, and afforded a 60-day period for the 
submission of additional evidence.  During that period, the 
veteran's VA outpatient treatment records for March to 
October 1990 were associated with the record and revealed he 
had been seen for a rash, lipoma, and for medication refills.  

In December 1990, the veteran submitted a notice of 
disagreement with the proposed rating reduction.  He 
testified at a personal hearing held at the RO in February 
1991, during which he related he had constant pain in his 
left shoulder; limitation of motion of the shoulder; and that 
he had a hard time putting on T-shirts.  In April 1991, the 
hearing officer confirmed the RO's proposal to reduce the 
veteran's disability evaluation for residuals of left 
shoulder rotator cuff tear from 40 to 20 percent and, by 
rating action in April 1991, the RO reduced the disability 
evaluation, effective July 1, 1991.  

The evidence received since the reduction consists of medical 
reports received from Dr. Wujciak, Dr. Elias, and Dr. 
Staggers; reports of the veteran's September 1992, April 
1994, March 1998, and October 1998 VA examinations; his VA 
outpatient treatment reports for 1993; and transcripts of his 
personnel hearings that were held before hearing officers and 
before Members of the Board.  

Dr. Wujciak's medical statement of February 1991 notes the 
veteran was seen for complaints of left shoulder pain of 
three weeks duration.  The results of an arthrogram were 
consistent with a complete tear of the rotator cuff, with a 
grade three impingement syndrome.  He recommended operative 
intervention, including decompression and repair of the 
rotator cuff, but the veteran was unable to have surgery at 
the time due to personal reasons.  The physician's medical 
reports for April 1991 show the veteran receiving treatment 
for low back and left shoulder complaints.  Range of motion 
studies conducted on May 1, 1991, revealed the left shoulder 
had forward flexion to 90 degrees; abduction to 80 degrees; 
interior rotation to 10 degrees; external rotation to 50 
degrees; and slight degrease in hand grasp to 4/5.  The 
veteran showed slow improvement with treatment evidenced by 
increased range of motion of his left shoulder.  

During the veteran's February 1992 personal hearing, he 
related that he experienced constant pain in the left 
shoulder and limitation of motion of the shoulder.  A 
transcript of that hearing is of record.  

In February 1993, R. Elias, M.D., related that he had treated 
the veteran for back and shoulder injuries, and that the 
results of the veteran's arthrogram were consistent with a 
tear of the left rotator cuff.  Treatment consisted of 
nonsteroidal anti-inflammatory agents, muscle relaxants, and 
physical therapy.  

At the veteran's April 1993 personal hearing held at the 
Board, he related he experienced constant pain in the left 
shoulder and that there was limitation of motion of the left 
shoulder.  A transcript of the hearing is of record.  

The veteran's April 1994 VA examination revealed good 
muscular development of his upper extremities with no 
atrophy, or fasciculations.  He passively abducted his 
shoulder to 90 degrees and complained of pain wherever the 
physician palpated the shoulder region on the left.  He would 
not allow the examiner to passively range his shoulder past 
90 degrees of abduction or anterior flexion, nor would he 
allow the examiner to attempt internal or external rotation 
of the shoulder.  The examiner noted that manual muscle 
testing was very difficult to assess because of the veteran's 
complaints of left arm pain; however, it was at least 3+/5 
and in all likelihood was normal.  The examiner also 
attempted to perform a drop-arm maneuver for rotator cuff 
tear.  This too was very difficult to assess because of the 
veteran's ratchety and inconsistent movements.  X-rays taken 
of the left shoulder revealed no abnormalities.  

Dr. Staggers's October 1995 medical evaluation revealed that 
the veteran had good grip in both hands.  There was pain in 
the distal humerus to bending and rotation.  There was pain 
on flexion of the left shoulder with rotation.  

In the veteran's October 1996 testimony before a hearing 
officer, he presented a history of his left shoulder rotator 
cuff tear and related that he was taking medication for left 
shoulder pain.  The veteran further related he had constant 
pain in his left shoulder; he was unable to do any lifting; 
and that there was generalized weakness in the shoulder.  

During the veteran's March 1998 VA examination, he was 
complaining of left shoulder pain.  Range of motion of the 
left arm revealed forward elevation to 85 degrees; abduction 
to 80 degrees; adduction to 65 degrees; internal rotation to 
120 degrees; and external rotation to 80 degrees.  There was 
no warmth and no crepitation with range of motion.  There was 
tenderness on palpation in the left shoulder.  No muscle 
atrophy was found.  His pulse was normal.  An X-ray of the 
left shoulder revealed no acute fractures.  

The report for the veteran's October 1998 VA examination 
notes a history of, and treatment for, left shoulder rotator 
cuff tear.  The report also notes that the veteran was 
working part-time doing light maintenance work.  On 
examination of the veteran's hands, the examiner noted them 
to be mildly callus throughout, evidencing work of moderate 
degree.  Examination of the left shoulder revealed mild 
supraspinatus, infraspinatus, and deltoid atrophy.  Range of 
motion of the left shoulder revealed adduction to 45 degrees, 
at which point he began to note discomfort radiating into the 
upper extremity.  Forward flexion was limited to 30 degrees, 
at which level he experienced pain.  Attempts to increase 
range of motion passively, increased the pain dramatically.  
An X-ray taken of the left shoulder revealed no fracture.  

In October 1998, the veteran testified at a personal hearing 
held at the RO before the undersigned Member of the Board.  
During the hearing, he related that he was having problems 
lifting because of his left shoulder and shoulder pain.  

B.  Analysis

1.  Rating Reduction

The veteran claims that the evaluation for his residuals of 
left shoulder rotator cuff tear was improperly reduced from 
40 percent to 20 percent, as of July 1, 1991.  Initially, the 
Board notes that the evidence does not indicate, nor does the 
veteran contend, that the RO did not comply with the 
procedural requirements for rating reductions.  See 
38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e), (h).  Therefore, 
the Board will limit its discussion to the propriety of the 
reduction. 

Reductions in the rating of a service-connected disability 
generally are governed by 38 C.F.R. § 3.344.  In the 
veteran's case, the 40 percent disability evaluation for his 
left rotator cuff tear residuals was in effect for a little 
over eight years.  Hence, the provisions of 38 C.F.R. 
§ 3.344(a) and (b) apply.  These provisions indicate that a 
reduction in rating is warranted if medical evidence 
discloses that there has been sustained material improvement 
in the condition, and it is reasonably certain that the 
improvement will be maintained under the ordinary conditions 
of life.  In essence, the entire record of examination and 
the medical-industrial history should be reviewed to 
ascertain whether the recent examinations to reduce the 
evaluations are full and complete, including all special 
examinations indicated as a result of general examination and 
the entire case history.  Examinations less full and complete 
than those on which payments were authorized or continued 
will not be used as a basis of reduction.  38 C.F.R. § 4.1, 
4.2, 4.13; See Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991); Brown v. Brown, 5 Vet. App. 413, 420-22 (1993).  
Towards this end, the Board's focus must be on the evidence 
available to the RO at the time the reduction was 
effectuated.  

In this case, the June 1983 VA examination report (upon which 
the RO granted an increased disability evaluation from 20 to 
40 percent for left shoulder rotator cuff tear) revealed 
range of motion of the left shoulder was 0 degrees in all 
planes.  At the time, the examiner noted that the veteran may 
have been overplaying and that the veteran was able to remove 
his shirt without any trouble.  

The veteran's medical records for late 1983 to late 1987 do 
not show any treatment for the left shoulder.  These records 
show treatment primarily for right shoulder and low back 
pain.  No complaints or findings were presented pertaining to 
the left shoulder rotator cuff tear during his December 1984 
and November 1986 VA examinations.  

During the veteran's October 1987 VA examination, there was 
range of motion of the left shoulder, on passive abduction, 
to 85 degrees, with the veteran losing control at 60 degrees.  
Such findings revealed severe limitation of motion.  See 
38 C.F.R. § 4.71, Plate I (indicating standard range of 
abduction from 0 degrees to 180 degrees).  However, an X-ray 
taken of the left shoulder revealed that it was normal.  

On the July 1990 VA examination, range of motion study 
revealed left shoulder flexion from 0 degrees to 90 degrees; 
abduction from 0 degrees to 90 degrees; internal and external 
rotation to 0 degrees; and adduction from 0 degrees to 20 
degrees.  See 38 C.F.R. § 4.71, Plate I (indicating standard 
range of motion of the shoulder from 0 degrees to 180 degrees 
for forward elevation, flexion; from 0 degrees to 180 degrees 
for abduction; and from 0 degrees to 90 degrees for internal 
and external rotation).  Such findings show that, despite the 
fact the veteran was complaining of marked pain throughout 
the range of motion studies he was able to move his left arm 
to shoulder level.  

Also, the results of his own treating physician's examination 
of the veteran's left shoulder in April 1991 showed results 
consistent with those revealed on the July 1990 VA 
examination.  In April 1991, the veteran's left shoulder 
range of motion was from 0 degrees to 90 degrees on forward 
flexion; from 0 degrees to 80 degrees on abduction; from 0 
degrees to 10 degrees on interior rotation; and from 0 
degrees to 50 degrees on external rotation.  Again, such 
findings show that he was able to raise his left arm to 
shoulder level.  

Thus, the competent medical evidence shows that from 1983 to 
1987, the veteran was seen primarily for complaints of right 
shoulder and low back pains, not for his left shoulder 
rotator cuff tear residuals.  Also, the medical results of 
his October 1987 and July 1990 VA examinations, as well as 
the results of his own treating physician's April 1991 
medical evaluation, consistently reveal improvement in the 
veteran's left shoulder rotator cuff tear residuals as 
evidenced by the range of motion studies, even though he was 
still complaining of left shoulder pain and pain on motion.  
In October 1987, range of motion was severe; in July 1990, he 
was able to move his left arm to shoulder level, although 
painfully; and in April 1991, again he was able to raise his 
left arm to shoulder level.  Nevertheless, such evidence does 
not include any indication that the veteran experienced any 
additional functional loss beyond that which was shown 
objectively due to pain, weakness, excess fatigability or 
incoordination of his left shoulder.  See 38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  
Further, there was no indication that his service-connected 
left shoulder rotator cuff tear residuals resulted in 
repeated hospitalization, or marked interference with 
employment, or that the disability was so exceptional or 
unusual to have otherwise rendered inadequate the application 
of the regular schedular standards and to warrant assignment 
of an increased evaluation on an extra-schedular basis.  See 
38 C.F.R. § 3.321(b)(1).  The Board acknowledges that, while 
post-reduction evidence may not be used as an after-the-fact 
justification for a reduction, see Dofflemyer v. Derwinski, 2 
Vet. App. 277 (1992)), it is significant to note, at this 
juncture, that such evidence is consistent with that noted 
above in demonstrating improvement in the condition of the 
veteran's left shoulder rotator cuff tear.  

Based on the foregoing, the Board finds that, at the time of 
the rating reduction in issue, the medical evidence revealed 
sustained material improvement in the veteran's service-
connected left shoulder rotator cuff tear residuals, and that 
such improvement was reasonably certain to continue under the 
ordinary conditions of life.  The Board would add that, in 
all the above-mentioned medical reports, a history of the 
left shoulder condition and the veteran's complaints were 
noted and all applicable clinical findings and test results 
were reported, to include range of motion studies and X-ray 
results.  

Accordingly, the Board finds that a preponderance of the 
available evidence at the time of the April 1991 rating 
decision (which effectuated the proposed reduction in rating) 
fully supported the RO's conclusions that an improvement in 
the veteran's left shoulder rotator cuff tear residuals had 
occurred, and that the proper rating level for the veteran's 
left shoulder rotator cuff tear was 20 percent.  



2. Increased rating claim

During the course of his appeal, the veteran also has 
asserted entitlement to an increased rating for residuals of 
his left rotator cuff tear.  Subsequent to the July 1, 1991, 
reduction, the VA received the veteran's private physicians' 
medical reports of treatment, VA outpatient treatment 
reports, and VA examination reports.  Accordingly, the Board 
finds that the veteran's entitlement to an increased rating 
since the reduction should also be considered.  

As a preliminary matter, the Board finds that the veteran's 
increased rating claim for residuals of his left rotator cuff 
tear is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  A mere allegation that a service-connected 
disability has become more severe is sufficient to establish 
a well-grounded claim for an increased rating.  See Caffrey 
v. Brown, 6 Vet. App. 337, 391 (1994); Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is 
satisfied that all relevant facts have been properly 
developed; and that no further assistance to the veteran is 
required in order to comply with the duty to assist on this 
issue.  Id.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  The disability evaluations are determined by 
comparing a veteran's present symptomatology with criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civil occupations.  Individual disabilities are 
assigned separate diagnostic codes.  See 38 U.S.C.A. § 1155; 
38 C.F.R. § 4.1, Part 4.  It is thus essential, both in the 
examination and in the evaluation of disability, that each 
disability be reviewed in relation to its history.  See 
38 C.F.R. § 4.41.  However, where entitlement to compensation 
already has been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  The Board is also required 
to take pain symptoms and weakness into account, to the 
extent that they are supported by adequate pathology, 
particularly in a rating involving limitation of motion.  See 
38 C.F.R. §§ 4.40, 4.45; see also Deluca v. Brown, 8 Vet. 
App. 202, 204-06 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  

VA utilizes a rating schedule as a guide in the evaluation of 
disabilities resulting from all types of diseases and 
injuries encountered as a result of or incident to military 
service.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
However, where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern, as the regulations do not give past medical 
evidence precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

In a recent precedent decision, Fenderson v. West, 12 Vet. 
App. 119, 126 (1999), the United States Court of Appeals for 
Veterans Claims (Court) noted an important distinction 
between an appeal involving the veteran's disagreement with 
the initial rating assigned at the time a disability is 
service connected, from the situation at hand, where he is 
appealing the RO's decision not to increase the rating for an 
already service-connected disability.  Since the facts of 
this appeal concern the later scenario, his current level of 
disability is of primary concern, and there is no need to 
discuss the concept of "staged rating."  See also 
Francisco, 7 Vet. App. at 58.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.

When evaluating musculoskeletal disabilities, the VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which functional loss due to 
limited or excess motion, weakness, excess fatigability, 
incoordination, or pain (to include on movement) is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).

As noted earlier, the veteran is right hand dominant and thus 
his left upper extremity is considered his "minor" 
extremity for VA rating purposes.  In 1983, when the medical 
evidence showed that his left shoulder rotator cuff tear so 
limited the movement of his left arm that it was analogous to 
ankylosis of the scapula and humerus, his disability was 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5299-5200.  
Under that code, a 40 percent evaluation (the highest 
evaluation available for the minor extremity) was warranted 
if the ankylosis was unfavorable and abduction was limited to 
25 degrees from the side.  In June 1983, the veteran's range 
of motion of the left shoulder was 0 degrees in all plains.  
Prior to that time and subsequently, he has been rated under 
Diagnostic Code 5299-5201.  Diagnostic Code 5201 is cited to 
reflect that the veteran currently has left arm limitation of 
motion that is associated with his left rotator cuff tear, 
signified by Diagnostic Code 5299 used for an unlisted 
condition affecting the shoulder.  

Under Diagnostic Code 5201, a 20 percent evaluation is 
warranted for limitation of motion of the minor arm when 
motion is possible to the shoulder level or to midway between 
the side and shoulder level.  A 30 percent evaluation 
requires that motion be limited to 25 degrees from the side.  
See 38 C.F.R. § 4.71a.  

The veteran's March 1998 and October 1998 VA examination 
reports both show that in March 1998 he was able to raise his 
left arm to midway between his side and shoulder level.  In 
March 1998, abduction was from 0 degrees to 80 degrees.  In 
October 1998, he had forward flexion to 30 degrees, then 
pain.  Thus, he was able to move his arm away from his side 
more than 25 degrees, before indicating the presence of pain.  
See 38 C.F.R. § 4.71, Plate I (indicating standard range of 
motion of the shoulder from 0 degrees to 180 degrees for 
forward elevation, flexion; from 0 degrees to 180 degrees for 
abduction; and from 0 degrees to 90 degrees for internal and 
external rotation), see also 38 C.F.R. § 4.71a, Diagnostic 
Code 5201.  X-rays have not revealed any fracture or disease.  
The veteran has complained of left shoulder pain and the most 
recent VA examination has shown mild supraspinatus and 
infraspinatus atrophy, as well as mild deltoid atrophy, 
indicative of mild loss of use.  Neither of the recent 
examinations revealed limitation of motion of the veteran's 
left arm less than 25 percent from his side or limitation of 
motion analogous to ankylosis of the scapulohumeral 
articulation, under Diagnostic Code 5200, which would warrant 
a greater disability evaluation.  Likewise, there is no 
medical evidence pertaining to malunion of a fracture, or 
other impairment of the humerus, clavicle, or scapula; 
therefore, evaluation under Diagnostic Code 5202 or 5203 
similarly is not warranted.  Hence, the Board finds that the 
currently assigned 20 percent disability evaluation for 
residuals of left shoulder rotator cuff tear is appropriate. 

In adjudicating the increased rating claims, the potential 
application of various provisions of Title 38 of the Code of 
Federal Regulations (1997) have been considered, whether or 
not they were raised by the veteran as required by the 
Court's holding in Schafrath v. Derwinski, 1 Vet. App. 589, 
593 (1991).  The Board has considered whether an extra-
schedular evaluation pursuant to the provisions of 38 C.F.R. 
§ 3.321(b)(1) is warranted for the veteran's left shoulder 
rotator cuff tear.  In the instant case, however, there has 
been no showing that the disability under consideration has 
caused marked interference with employment (i.e., beyond that 
contemplated in the 20 percent evaluation), necessitated 
frequent periods of hospitalization, or otherwise render 
impractical the application of the regular schedular 
standards.  The veteran related that he is currently working 
part-time doing light maintenance.  The VA examining 
physician in October 1998 noted that the veteran's hands were 
reflective of work of a moderate degree.  The veteran has not 
submitted evidence regarding any missed days from work 
specifically as a result of his left shoulder rotator cuff 
tear or evidence otherwise showing that either disability 
interferes with his job or his employment status.  Under 
these circumstances, the Board determines that the criteria 
for assignment of an extra-schedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 237, 239 (1996); Shipwash v. Brown, 8 Vet. App. 
218, 227 (1995).  

For all the foregoing reasons, the veteran's claim for an 
increased rating for his left shoulder rotator cuff tear must 
be denied.  The Board has considered the applicability of the 
reasonable doubt doctrine under 38 U.S.C.A. § 5107(b); 
however, as the preponderance of the evidence is against an 
increased evaluation for the condition, that doctrine is not 
for application in the instant case.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1991).




ORDER

Service connection for a low back disorder is granted.  

Service connection for cervical radiculopathy is granted.  

As the reduction in the evaluation of the veteran's left 
shoulder rotator cuff tear from 40 percent to 20 percent was 
proper,  restoration of the prior rating is denied.  

A disability evaluation in excess of 20 percent for left 
shoulder rotator cuff tear is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 Department of Veterans Affairs

